NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KOUROSH KENNETH HAMIDI; et al.,                 No.    17-15434

                Plaintiffs-Appellants,          D.C. No.
                                                2:14-cv-00319-WBS-KJN
 v.

SERVICE EMPLOYEES                               MEMORANDUM*
INTERNATIONAL UNION, LOCAL 1000
and BETTY T. YEE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                    Argued and Submitted December 18, 2018
                            San Francisco, California

Before: GILMAN,** PAEZ, and OWENS, Circuit Judges.

      Kourosh Hamidi (“Hamidi”) appeals the district court’s order granting

summary judgment in favor of appellee Service Employees International Union,

Local 1000 (“SEIU Local 1000”). After the parties had filed their briefs on appeal,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
the Supreme Court issued its decision in Janus v. American Federation of State,

County, and Municipal Employees. 138 S. Ct. 2448 (2018). Although Janus did

not directly address the question presented in this case, both parties agree that

Janus impacts this case. Recognizing the significance of Janus, SEIU Local 1000

directed the state to stop deducting any fees from the paychecks of non-union

employees. Given these developments, we vacate the district court’s judgment and

remand for further proceedings in light of Janus. On remand, the district court

may determine in the first instance whether any of Hamidi’s claims are moot.

      VACATED AND REMANDED.




                                          2